Citation Nr: 1045165	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left foot disorder 
(claimed as left foot drop) as secondary to a low back disorder.

3.  Entitlement to service connection for a right leg disorder as 
secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1967 to 
June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, inter alia, denied service connection for the issues 
currently on appeal.  The Veteran subsequently relocated and 
jurisdiction of his claims folder was transferred to the RO in 
St. Petersburg, Florida, which forwarded his appeal to the Board.

In October 2010, after certification of his appeal, the Veteran 
submitted an additional personal statement, which was not 
accompanied by a waiver of initial RO consideration.  However, 
because the Board is remanding issues currently on appeal, the 
Veteran would not be prejudiced by the Board's initial 
consideration of this evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2010).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
again required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the Board 
finds that a remand is necessary in order to comply with remand 
directives it had set forth in its April 2010 remand.  
Specifically, in the April 2010 remand, the Board directed the 
AOJ to inquire as to whether the Veteran is receiving disability 
benefits from the Social Security Administration (SSA), and if 
so, to obtain such records.  In this regard, while disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits, and VA 
has a duty to assist the Veteran in gathering these records.  
Voerth v. West, 13, Vet. App. 117, 121 (1999); Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

In this case, the Veteran submitted a statement in June 2010 
indicating that he has been receiving benefits from SSA since 
April 2007.  Along with this statement, he also submitted 
documents from SSA indicating that he began receiving SSA 
disability benefits in February 2008.  However, despite the Board 
remand and evidence that the Veteran is receiving SSA disability 
benefits, the AOJ has not obtained these records.  Thus, a remand 
is warranted for compliance with the April 2010 Board remand 
directive to obtain these records.

Furthermore, in his statement dated in October 2010, the Veteran 
indicated that a letter from another of his private physicians, 
P. L. Helzer, D.C., has not been associated with the claims file.  
Thus, a remand is necessary to obtain this letter, particularly 
as it pertains to the Veteran's claim for service connection for 
a low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide 
authorization of release for the records of 
P.L. Helzer, D.C., who allegedly has treated 
the Veteran for his back disorder since the 
Veteran's discharge from the service in the 
late 1970s, including a letter that the 
private physician has written in support of 
the Veteran's claim, or ask the Veteran to 
submit such records.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be documented 
in the file.

2.  Request from SSA copies of the disability 
determination and all medical records 
considered associated with the Veteran's 
disability claim(s).  If no records are 
available or do not exist, a response to that 
effect must be documented in the claims file, 
and the Veteran must be notified.
 
3.  Readjudicate the Veteran's claim for 
service connection for a low back disorder, 
claim for service connection for a left foot 
disorder as secondary to his low back 
disorder, and claim for a right leg disorder 
as secondary to his low back disorder, in 
light of any additional evidence received 
since the September 2010 supplemental 
statement of the case.  If the claims are not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case that 
includes all pertinent regulations, including 
38 C.F.R. § 3.310 (2010).  The Veteran and 
his representative should be given an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


